Name: Council Regulation (EEC) No 3180/78 of 18 December 1978 changing the value of the unit of account used by the European Monetary Cooperation Fund
 Type: Regulation
 Subject Matter: monetary relations; NA
 Date Published: nan

 30 . 12. 78 Official Journal of the European Communities No L 379/ 1 I (Acts whose publication is . obligatory) COUNCIL REGULATION (EEC) No 3180/78 of 18 December 1978 changing the value of the unit of account used by the European Monetary Cooperation Fund the European Council meeting in Brussels on 4 and 5 December 1978 , provides for the use of an 'ECU' defined as a basket of Member States' currencies, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 January 1979, the Fund's opera ­ tions shall be expressed in a unit of account known as the ECU which is defined as the sum of the following amounts of the currencies of the Member States ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 907/73 of 3 April 1973 establishing a European Mone ­ tary Cooperation Fund ('), and in particular the last paragraph of Article 5 of the Statutes of the Fund, Having regard to the proposal from the Commission , Having regard to the opinion of the Monetary Committee , Having regard to the opinion of the Board of Gover ­ nors of the European Monetary Cooperation Fund, Whereas Regulation (EEC) No 907/73 , in Article 5 of the Statutes of the Fund, requires the latter's opera ­ tions in the currencies of the Member States to be expressed in a European monetary unit of account of a value of 0.88867088 gramme of fine gold ; Whereas this definition no longer conforms with the rules in force in the international monetary system ; Whereas, apart from cases in which the value of the European monetary unit of account is changed auto ­ matically, the last paragraph of the said Article 5 provides that any other changes shall be decided oAn by the Council , acting unanimously on a proposal from the Commission, after consulting the Monetary Committee and the Board of Governors of the Fund ; Whereas the establishment of a new European mone ­ tary system, which was the subject of the resolution of 0.828 0.0885 1.15 109 0-286 3.66 014 0-217 0.00759 German mark, pound sterling, French francs, Italian lira, Dutch guilder, Belgian francs, Luxembourg franc, Danish krone , Irish pound . Article 2 The Council , acting unanimously on a proposal from the Commission after consulting the Monetary Committee and the Board of Governors of the Fund, shall determine the conditions under which the composition of the ECU may be changed . Article 3 This Regulation shall enter into force on 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1978 . For the Council The President H. MATTHÃ FER (') OJ No L 89, 5 . 4 . 1973, p. 2 .